DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/21 has been entered.

Response to Arguments
Applicant's arguments filed 07/12/21 have been fully considered but they are not persuasive.
On pages 5-12 Applicant argues amended claims overcome the rejection of record. Specifically, on page 7 Applicant argues the sensing mechanism of Jiang have “separate flexible sensors” that are connected by common wiring and are attached to the same prosthetic socket. Applicant concludes that Jiang’s array “is not flexible” but is rather inserted into/molded to an already existing surface.
The Examiner respectfully points out that a set of flexible sensors that are connected via wiring which can be molded and inserted into a socket to take on its 
On pages 8-9 Applicant argues Park only measures the conductivity between the two electrodes and states that this is in contrast to the language of the claims, but fails to elaborate. Applicant argues further that Park “only uses conductance” to determine pressure, and doesn’t measure resistance in the piezoelectric material, and doesn’t teach using that resistance to determine pressure and/or shear force. Applicant then states Park is silent with regard to the newly added claim language. 
The Examiner respectfully points out that Applicant arguing the method of Park is unclear. The Applicant has claimed “a system” and not a method of sensing anything in particular. Further, the claim simply requires the sensors to be “resistive sensors”. All piezoelectric materials are understood to function as resistive sensors, since their change in resistance due to a change in shape is the mechanism by which an electrical signal is produced. Accordingly, the method chosen by Park doesn’t appear to have a bearing on the claim of record.  Likewise, the arguments regarding pressure and/or shear force appears to first, ignore the fact that Jiang already teaches that measuring pressure/shear force is desirable, but second, again appears to be arguing a method of intended use of the claimed system as opposed to the claimed system itself. 
On page 9 Applicant argues further that Jiang and Park “cannot be combined” to teach claim 1 since it wouldn’t teach the newly added subject matter.
The Examiner respectfully disagrees. 

Drawings
piezoelectric material comprising a continuous sheet, there being a plurality of uniformly distributive resistance sensors comprising “pairs” of metal pads,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4, 6-7, 9, 13-15, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is rejected for having new matter, since the originally filed invention fails to have support for the piezoelectric material being a “continuous sheet”. There is further no support for the sensor comprising a “plurality of resistive sensors” which each comprise two metal pads sandwiching the continuous sheet, that plurality of sensors being distinct from the already-claimed continuous sheet of piezoelectric material.
Remaining claims are rejected for depending on a claim with new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-4, 6-7, 9, 13-15, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since it claims the flexible sensor array comprises (1) a continuous sheet of piezoelectric material and (2) a plurality of uniformly distributed resistive sensors comprising two pads and the sheet of material. This is unclear, since the claim has already stated that the sheet of piezoelectric material is distinct from the resistive sensors, but in the same breath, the sensors are then stated as including the continuous sheet. It is accordingly impossible for both of these limitations to be met at the same time. Either the sensor array comprises (1) a sheet of material and (2) sensors, or the sensor array comprises a sheet of material with surrounding pads, which forms the sensors. 
This then presents an additional issue. If the former situation is true and the sensor array comprises (1) the sheet of material and (2) sensors, it is unclear how the sheet of material isn’t actually a part of the sensors, since the disclosure appears to indicate that the sensors include the sheet of material. If the latter situation is true, the claim is still unclear, since it isn’t apparent to the Examiner how the sensor array (which indicates the presence of a plurality of sensors arranged in a particular ordered arrangement) can comprise a single continuous sheet of material with a plurality of surrounding pads, since this wouldn’t actually be a plurality of sensors. If the sheet of material is continuous the entirety of the device is continuous and there aren’t a plurality layers which contain the sheet/sensors/pads are shown) the Examiner has imagined from the language of the claim, and so it cannot be clarified by the Examiner. Since this is the invention, and both situations appear to be impossible as claimed, the Examiner is unsure how to reject the claims with prior art. The Examiner’s best attempt is below.
Remaining claims are rejected for depending on an indefinite claim. 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 7, 9, 13-14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20160015311 A1) in view of Park (US 20100141095 A1), further in view of Ren et al. (US 20040105810 A1) hereinafter known as Ren.
Regarding claim 1 Jiang discloses a system comprising:
a socket ([0014]) for a prosthetic device, wherein the socket is configured to fit a patient’s residual limb (This is stated as an “intended use” of the claimed “socket”.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Jiang was considered capable of performing the cited intended use of being “for a prosthetic device designed to fit a patient’s residual limb”. For example, see at least [0059] and Figure 13); and 
a flexible sensor array ([0059]-[0060] sensor network; see also Figure 10; [0101] flexible) configured to be placed within the socket for the prosthetic device and to detect pressure on the patient’s residual limb within the socket and/or shear force on the patient’s residual limb within the socket (This is further stated as an “intended use” of the sensor array (as being “configured” to be placed within the socket. See explanation above. Further, reference Figures 13-14 which shows the sensor array positioned within the socket wall (Fig 13) and also positioned within the interior of the socket (Fig 14) within a limb liner) See also [0068] for teaching shear and pressure detection),
the flexible sensor array comprising:
a continuous sheet of a sensing material (Figure 1a item 12; [0022], [0027] the sensing material can be a single flexible spacer as opposed to a plurality of pillars; solid continuous member), and 
a plurality of uniformly distributed sensors (the Examiner notes that as is best understood, these sensors are inherently present and distributed based upon the arrangement of the metal pads, as are described below) each comprising matching pairs of first and second metal pads (Figure 1a items 18, 20; see also [0029] wherein the multiple electrodes. See also [0087] and Figures 20-21 regarding the pads “matching” to one another. The pads are considered “matched” if they overlap one another, and [0076] the elements 18 and 20 include attachment via thin copper foils to each one, but are also defined as being electrodes (i.e. metal)) sandwiching the continuous sheet of sensing material (Figure 1a shows the sensing material 12 ([0027] the sensing material being a continuous sheet) being sandwiched by the metal pads 18 and 20), 
wherein the first metal pad is on one side of the continuous sheet of sensing material and the second metal pad is on an opposite side of the continuous sheet of sensing material (Figure 1a), and wherein each of the plurality of metal pads on either side of the sensing material comprise at least one wire connected to a common port (this is inherent, since the disclosure of Jiang teaches the sensors are connected to the integrated circuit: if the electrodes were not connected to the integrated circuit, the pressure/shear could not be measured as is disclosed);
but is silent with regards to the sensing material being piezoelectric material comprising zinc oxide nanowall structure so that the sensors are resistive.
However, regarding claim 1 Park teaches that sensing materials for sensing deformation (i.e. pressure) include resistive, piezoelectric materials ([0002]; the Examiner notes piezoelectric materials are inherently resistive 
Jiang and Park are involved in the same field of endeavor, deforming materials for sensing capabilities. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jiang by having the sensing material comprise a piezoelectric zinc oxide such as is taught by Park since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 
Further, regarding claim 1 Ren teaches that zinc oxide nanostructures can be nanowires or nanowalls ([0008]). Ren and Jiang are involved in the same field of endeavor, namely sensing materials (Ren [0005]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the zinc oxide nanowire structure of the Jiang Park Combination so that the zinc oxide takes the form of a nanowall such as is taught by Ren, since Ren demonstrates that they are well-known alternatives in the art. MPEP 2143 indicates the simple substitution of one known element for another to obtain predictable results constitutes a prima facie case of obviousness.
Regarding claim 2 the Jiang Park Ren Combination teaches the system of claim 1 substantially as is claimed,
configured to receive data related to the pressure and/or shear force from the sensor array through the common port and process the data related to the pressure and/or shear force to facilitate creation of a pressure map based on the data related to the pressure and/or shear force for visualization on a mobile computing device (This is stated as an “intended use” of the circuit (see explanation above). The Examiner understands a circuit is capable of receiving data as is required by the claim. See also [0093]. The Examiner also understands a circuit is capable of creating a pressure map based on the processed data. See also [0002], [0061]).
Regarding claim 7 the Jiang Park Ren Combination teaches the system of claim 1 substantially as is claimed,
wherein Jiang further discloses the pressure and/or shear force are detected continuously (this is stated as an “intended use”, or alternatively a “functional limitation” of the circuitry of Jiang and not towards a physical structure of the system. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).).
Regarding claim 9 the Jiang Park Ren Combination teaches the system of claim 1 substantially as is claimed,
 the sensor array is customizable to different sizes depending on a socket size (this appears to be drawn towards an intended method of production of the sensor array, and not towards the claimed “system”. As the Examiner best understands, the sensor is capable of being customized if desired.).
Regarding claim 13 the Jiang Park Ren Combination teaches the system of claim 1 substantially as is claimed,
wherein Jiang further discloses at least one of the metal pads in the plurality of sensors comprises copper ([0076] copper foils). 
Regarding claim 14 the Jiang Park Ren Combination teaches the system of claim 1 substantially as is claimed,
wherein Jiang further discloses a liner (Figures 14-15; [0060]-[0061]) configured to be worn over the patient’s residual limb to separate the residual limb and socket (This is stated as an “intended use” of the liner (see explanation above) which Jiang’s liner is understood capable of performing. see at least Figures 14-15).
Regarding claim 21 the Jiang Park Ren Combination teaches the system of claim 1 substantially as is claimed,
wherein the Combination further teaches each of the plurality of resistive sensors is configured to detect the resistances of the continuous sheet of piezoelectric material (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the Combination teaches (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to teach the claimed apparatus. See the explanation in the rejection to claim 1 above regarding the combination and its function) and wherein the voltage drop of each of the resistance sensors is capable of being calculated based on the detected resistances to determine the pressure and/or shear force at each of the plurality of resistive sensors of the flexible sensor array (This is stated as an “intended use” of the claimed device.  See the explanation above regarding “intended use” limitations).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Park and Ren as is applied above in view of Tompkins (US 20120143351 A1).
Regarding claim 3 the Jiang Park Ren Combination teaches the system of claim 2 substantially as is claimed,
but is silent with regards to how the circuit is connected to the sensor array and/or mobile computing device.
However, regarding claim 3 Tompkins teaches that force sensing sockets are connected wirelessly to a mobile computing device ([0037]). Jiang and Tompkins are involved in the same field of endeavor, namely prosthetic sockets. It would have been obvious to one of ordinary skill in the art at the time the 
Regarding claim 4 the Jiang Park Ren Tompkins Combination teaches the system of claim 3 substantially as is claimed,
wherein Tompkins further teaches the wireless connection is a short range wireless connection ([0037] Bluetooth).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Park and Ren as is applied above, further in view of Leydet et al. (US 20070255424 A1), hereinafter known as Leydet.
Regarding claim 6 the Jiang Park Ren Combination teaches the system of claim 2 substantially as is claimed,
wherein Jiang further discloses the signal processing circuit comprises
a control unit ([0037]-[0038]),
but is silent with regards to the circuit comprising a multiplexer, voltage divider, analog-to-digital converter, power management unit, and data transmission unit.
However, regarding claim 6 Leydet teaches that signal processing circuits are known to include a multiplexer ([0045]),
a voltage divider circuit ([0041] Wheatstone bridges inherently include a voltage divider),

a control unit ([0040] microprocessor),
a power management unit ([0049] programmable power supply), and 
a data transmission unit ([0061]).
Jiang and Leydet are involved in the same field of endeavor, namely circuits for processing data. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the circuit of Jiang to include these basic circuit components as is taught by Leydet in order to equip the circuit for those basic signal processing structures required for the usual signal processing. These are very well-known and understood in the signal processing arts for processing data signals into useful information for a user.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Park and Ren as is applied above in view of Colvin et al. (US 20070191965 A1), hereinafter known as Colvin.
Regarding claim 15 the Jiang Park Ren Combination teaches the system of claim 14 substantially as is claimed,
but is silent with regards to the liner device comprising a moisture-wicking material.
However, regarding claim 15  Colvin teaches a prosthetic socket liner which comprises a moisture-wicking material ([0057]). Jiang and Colvin are involved in the same field of endeavor, namely prosthetic sockets. It would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/28/21